I concur in the dissent. I think it clear that the evidence of the separate and independent burglary was inadmissible. It in no way was connected with the charged burglary. The reason for the rule and exceptions thereto are stated in State v. Bowen,43 Utah 111, 134 P. 623, 8 R.C.L. 198-204. I think the ruling admitting the evidence also was prejudicial. It is claimed it was not because of the satisfactory, convincing, and undisputed *Page 161 
other evidence of guilt upon which the verdict must have been the same had the objectionable evidence not been received. I do not concur in the conclusion that the other evidence was of such character, or that the verdict necessarily would have been the same. The direct evidence — the entering and taking — of the charged offense alleged to have been committed by the accused rests on the testimony of the accomplice. The evidence independently of the accomplice to connect the accused with the commission of the offense is more or less of circumstantial character, while sufficient in point of law to do so, yet not so cogent that it can be said reasonable minds may not differ as to the ultimate fact to be deduced therefrom beyond a reasonable doubt. The law itself does not attach the legal probative value to testimony of an accomplice as it ordinarily does to testimony of other witnesses. It is for that reason that the statute does not permit a conviction on the uncorroborated testimony of an accomplice. Shown to be an accomplice, the witness, in giving his testimony, carries with him, if not a certain degree of more or less incredibility, at least a closer scrutiny and caution of his testimony than ordinarily is given testimony of other witnesses. I cannot say that the testimony of the accomplice and the circumstantial evidence independently thereof to connect the accused with the commission of the offense, though undisputed, were so clear, so satisfactory, and so convincing, either in point of law or of fact, as to require a verdict only of guilt and that reasonable minds could not well differ as to a reasonable doubt of the accused's guilt. To the laity, the admission of evidence of a separate and independent offense similar to that charged is to induce a belief that, since the accused committed or was connected with such other offense, it is probable he committed the charged offense. However much it may be disclaimed, such on the record was the real purpose to so influence the jury by the objectionable evidence. The state cannot complain if it be held that the evidence had such desired and intended effect. *Page 162 
It is a species of evidence fraught with danger and harm against which even members of the profession, let alone the laity, sometimes struggle not to be influenced thereby and not to give the weight to the admissible evidence that otherwise would not be given it were it not for the objectionable evidence. Whatever disfavor or caution with which the jury may have viewed the testimony of the accomplice may have been overcome by the objectionable evidence, and whatever doubt the jury on the admissible evidence might have had as to the accused's guilt may have been entirely overcome by the objectionable evidence. And then the evidence independently of the testimony of the accomplice to connect the accused with the commission of the offense is not strong. It even is open to some debate as to its sufficiency for such purpose. There also is some uncertainty in the evidence as to whether the evening or night the car was loaned to the accused was the same night that the burglary as claimed by the state was committed. The person who loaned the car testified it was kept by him in an open garage where any one had access to it; that it was on a Monday evening he loaned the car to the accused, and only on that occasion; that he saw the accused shortly thereafter, who told him he let others have the car to go to a dance; and that he saw the car in the garage the next morning, while the state claimed and gave evidence to show that the burglary was committed on a different night.
So, when is considered the character of the evidence, the direct evidence of the accused's entry, and taking coming from the mouth of a self-confessed thief, and the evidence independently of the testimony of the accomplice to connect the accused with the commission of the crime, while sufficient but not strong to connect him with it, I, on the record, am not prepared to say the objectionable evidence did not influence or could not have influenced the verdict. And that, and as shown by Mr. Justice HANSEN, is what we are required to say to affirm this judgment. I think the cases cited in the prevailing opinion as to nonprejudice *Page 163 
deal with a state of facts dissimilar from those in this case. I think the case falls within the well-recognized rule that the erroneous admission of evidence, if it may operate to the prejudice of the defendant, necessitates a reversal of the judgment, and, though evidence other than the objectionable evidence is sufficient to justify a conviction, it does not render the admission of the objectionable evidence harmless, since it cannot be told what weight the jury gave to the evidence in reaching its verdict. 17 C.J. 319.
Nor can I concur in what is said in the prevailing opinion as to the ruling denying the accused's application for an order that witnesses be subpoened and their attendance required at the trial at the expense of the state. The ruling is affirmed on two grounds; That the cross-examination of the accused on his affidavit for the order disclosed facts which justified a finding that the accused was not impecunious, and that he, by affidavit or otherwise, had failed to show what the witnesses would testify to. The affidavit filed November 7, 1927, at the commencement of the trial, is only in general terms, that the named witnesses, eight of them, "are material and important witnesses in said action and I am unable to go to trial without their testimony and their testimony is material as a part of my defense," and that the accused "is impecunious and owing to his poverty is unable to pay the per diem and mileage of the witnesses above named," whereupon he asked that the witnesses be subpoenaed at the expense of the state. No counter affidavit was filed by the state, nor was there any claim made that the affidavit of the accused was not sufficiently specific or was wanting in statements of fact. The affidavit was not assailed on any such ground. The state, however, asked and was given the privilege to cross-examine the accused as to the averment in his affidavit of impecuniosity. The cross-examination disclosed that the accused was 25 years of age; that he was married, and had two small children; that he had no trade or occupation; that during the previous summer he worked a month or *Page 164 
two hauling peas for a packing company, for which he received $9 a day for himself and "for my truck"; that after that he trucked peas from another county but went behind on that job; that in the previous winter he hauled wood and did other work, and earned from $30 to $50 a month; that he did not own his own home, and paid rent from $10 to $20 a month, that he was not able to employ an attorney, but his father helped him to employ one. "Q. And if you have to have more money to subpoena witnesses he will help you on that? A. He will if I cannot get it from the —," and there the inquiry ended. It was not shown that all the earnings of the accused received by him in the previous summer or winter were not consumed in the maintenance of his family and of himself or was not otherwise legitimately paid out, or that when he filed his affidavit or was cross-examined he had a dollar, or any kind of employment, or was earning anything, or had any kind of property, except from an expression in giving his testimony that for the first month or two hauling peas he received "$9.00 a day for myself and my truck." But he was not asked, nor was it shown, that the truck belonged to him or whether it was incumbered or not, or what its value was or whether it was salable. Upon such examination, the court, on the ground that the accused was not impecunious, denied his application. I think the ruling was not justified by what was disclosed by the cross-examination — and there was nothing else offered to dispute the accused's affidavit — and that the ruling was erroneous. Besides, we have a constitutional provision, article 1, § 12, which provides that in criminal prosecutions the accused shall have the right, among other enumerated rights, "to have compulsory process to compel the attendance of witnesses in his own behalf. * * * In no instance shall any accused person before final judgment, be compelled to advance money or fees to secure the rights herein guaranteed." Our attention has not been called to any case from this jurisdiction where such provision of the Constitution has been considered *Page 165 
or construed. Holding, as I do, that the showing was sufficient to show that the accused was impecunious, and that his application under the statute ought to have been granted, it is not necessary to express an opinion as to the accused's rights in such particular under the Constitution. But on a holding that the accused was not impecunious, then, before the ruling of ths district court denying the application may properly be approved, it is essential to consider and determine the rights of the accused in such particular under the Constitution. That is not done in the prevailing opinion.
I think the ruling should not be affirmed or approved on the ground that the affidavit did not disclose what facts would be testified to by the witnesses. The affidavit was not in the court below challenged on that ground. Had it been, any such defect might have been avoided by an amended or new affidavit. I concur in the view that it is essential to show the witnesses desired to be subpoenaed at the expense of the state are material witnesses. But I do not concur in the view that it is essential to aver or set forth just what facts would be or are expected to be testified to by the witnesses with such particularity as is required when an application is made for a continuance on the ground of an absent witness or witnesses. On such an application as here, the state is not entitled to be so forewarned or forearmed. It is enough if it is made to appear that the witnesses had knowledge of transactions, subjects, or facts relevant and material to the issue, and that it was expected the witnesses concerning such matters would give testimony favorable to the accused. Until the affidavit was challenged I think the general averments of the affidavit as to the materiality of the witnesses were sufficient. The only matter questioned by the state in the court below was not sufficiency of the affidavit but the truth of the averment as to the impecuniosity of the accused. It ought not to be heard to do more here. To permit it to do so is to give the state an undue advantage. Further, *Page 166 
upon another affidavit by the accused of impecuniosity made and filed on November 29, 1927, and after conviction, and based on substantially the same facts as made to appear at the commencement of the trial, the court, on December 6, 1927, made and filed an order that the accused was "impecunious and owing to his poverty has no money or other property with which to pay for a transcript of the evidence and proceedings in said action," and thereupon ordered that a transcript of the evidence be furnished him on appeal at the expense of the state. The two rulings seem to be irreconcilable. Apparently the state and the trial court ruling with it were unwilling to aid the accused on the trial to procure witnesses in his behalf, but, after a conviction was had without his witnesses, his presumption of innocence gone, and one of guilt established by the judgment, were willing, because of his impecuniosity, to aid him in a review of the judgment.
I think the judgment should be reversed, and a new trial granted.